

MSTI Holdings, Inc.
259-263 Goffle Road
Hawthorne, New Jersey 07506


May 23, 2008




To the MSTI Holdings, Inc. Debenture Holders:
 
Reference is hereby made to that certain Securities Purchase Agreement, dated as
of May 25, 2007 (the “Purchase Agreement”), by and among MSTI Holdings, Inc., a
Delaware corporation (the “Company”), and each entity identified on the
signature pages thereto (each, including its successors and assigns, a
“Purchaser” and, collectively, the “Purchasers”). Capitalized terms used in this
letter agreement (this “Agreement”) and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.


1.  Additional Indebtedness. Section 7(a) of the Debentures states that so long
as any portion of the Debentures remains outstanding, unless the holders of at
least 85% in principal amount of the then outstanding Debentures shall have
otherwise given prior written consent, the Company shall not, directly or
indirectly, other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind.


The Purchasers hereby consent solely to the issuance of the Additional
Debentures (as defined below).
 
2. Additional Debentures; Other Financing.
 
(a)  Each of the Purchasers hereby agrees to purchase from the Company, and the
Company hereby agrees to sell to the Purchasers, additional Debentures in the
aggregate principal amount of $75,000 (the “Additional Debentures”), in the
denominations set forth on Schedule I hereto. Upon receipt by the Company of the
funds, the Company shall promptly deliver newly issued Debentures to the
Purchasers as set forth on said Schedule I.
 
(b) The rights and obligations of each Purchaser (severally and not jointly with
the rights of the other Purchasers) and of the Company with respect to the
Additional Debentures and the shares of Common Stock issuable under the
Additional Debentures (the “Additional Underlying Shares”) shall be identical in
all respects to the rights and obligations of such Purchaser and of the Company
with respect to the Debentures and the Underlying Shares. The Purchase Agreement
is hereby amended so that the term “Debentures” includes the Additional
Debentures and the term “Underlying Shares” includes the Additional Underlying
Shares. The Registration Rights Agreement entered into in connection with the
Purchase Agreement is hereby amended so that the term “Registrable Securities”
includes in the calculation thereof the Additional Underlying Shares. The
parties confirm and ratify that the term “Obligations” in the Security Agreement
and Subsidiary Guarantee includes the Additional Debentures.



--------------------------------------------------------------------------------


3. Representations and Warranties of the Company. The Company hereby makes to
the Purchasers the following representations and warranties:


(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith other than in connection with the Required Approvals. This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated by
the Security Documents) upon any of the properties or assets of the Company in
connection with, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
such Company is a party or by which any property or asset of the Company is
bound or affected; or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except, in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(c) Issuance of the Additional Debentures. The Additional Debentures are duly
authorized and, upon the execution of this Agreement by a Purchaser, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Additional Underlying Shares, when issued in
accordance with the terms of the Additional Debentures, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock sufficient for issuance of the Additional
Underlying Shares.
 
(d) Equal Consideration. Except as set forth in this Agreement, no consideration
has been offered or paid to any person to amend or consent to a waiver,
modification, forbearance or otherwise of any provision of any of the
Transaction Documents that is not proportional to such Purchaser’s holding of
Debentures.
 
(e) Affirmation of Prior Representations and Warranties. The Company’s
representations and warranties listed in Section 3.1 of the Purchase Agreement
are true and correct as of the date hereof, provided that the Company’s
representations and warranties are qualified by any SEC Filings made prior to
the date hereof.
 
- 2 -

--------------------------------------------------------------------------------


4. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:


(a) Authority. The execution and delivery of this Agreement and performance by
such Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Purchaser. This Agreement has been duly executed by such Purchaser and, when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b) Own Account. Such Purchaser (i) understands that the Additional Debentures
and the Additional Underlying Shares (the “Securities”) are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law, (ii) is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, (iii) has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and (iv) has no arrangement or understanding with any other
persons regarding the distribution of such Securities (this representation and
warranty not limiting such Purchaser’s right to sell the Additional Underlying
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business. Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Securities.
 
(c) Purchaser Status. Such Purchaser is an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
 
(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
5. Public Disclosure. The Company shall, as soon as practical, issue a Current
Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby and attaching this Agreement as an exhibit thereto, but in
any event within 5 business days of the full execution hereof. The Company shall
consult with the Purchasers in issuing any press releases with respect to the
transactions contemplated hereby.
 
- 3 -

--------------------------------------------------------------------------------


6. Independent Nature of Purchasers' Obligations and Rights. The Company has
elected to provide all Purchasers with the same terms and Agreement for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers. The obligations of each Purchaser under this Agreement, and
any Transaction Document, are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance or non-performance of the obligations of any other Purchaser under
this Agreement or any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be jointed as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
 
7. Miscellaneous. Subject to the waivers and agreements provided herein, the
Transactions Documents shall remain in full force and effect. Except as
expressly set forth herein, this Agreement shall not be deemed to be a waiver,
amendment or modification of any provisions of the Transaction Documents or of
any right, power or remedy of the Purchasers, or constitute a waiver of any
provision of the Transaction Documents (except to the extent herein set forth),
or any other document, instrument and/or agreement executed or delivered in
connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. The Purchasers
reserve all rights, remedies, powers or privileges available under the
Transaction Documents, at law or otherwise, subject to the terms of this
Agreement. This Agreement shall not constitute a novation or satisfaction and
accord of the Transaction Documents or any other document, instrument and/or
agreement executed or delivered in connection therewith. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
 
Please indicate your acknowledgment of and agreement to the foregoing by signing
a copy of this letter and returning an executed original to the Company. This
Agreement may be executed by the parties hereto in counterparts, and execution
may be evidenced by facsimile or other electronic transmission of a signed
signature page by any party hereto, and all of such counterparts together shall
constitute one and the same instrument.
 
 

  Sincerely,       /s/ Frank Matarazzo           
Frank Matarazzo
Chief Executive Officer

 
- 4 -

--------------------------------------------------------------------------------


[DEBENTURE HOLDER SIGNATURE PAGE]




ACCEPTED AND AGREED:


DKR SOUNDSHORE OASIS HOLDING FUND LTD.


By: DKR Oasis Management Company L.P., its investment manager
   
By: /s/ Barabara Burger                         
 
Dated: May 27, 2008
Name: Barabara Burger
   
Title:  Authorized Signatory
               
ALPHA CAPITAL ANSTALT
         
By: /s/ Konrad Ackerman                    
 
Dated: May 27, 2008
Name: Konrad Ackerman
   
Title: Director
               
GEMINI MASTER FUND, LTD.
         
By: /s/ Steven W. Winters                  
 
Dated: May 27, 2008
Name: Steven W. Winters 
   
Title: President
               
WHALEHAVEN CAPITAL FUND LIMITED
         
By: /s/ Brian Mazzella                         
 
Dated: May 27, 2008
Name: Brian Mazzella
   
Title: Chief Financial Officer
               
CMS CAPITAL
         
By: /s/ Howard Weiss                         
 
Dated: May 27, 2008
Name: Howard Weiss
   
Title: Director
               
BRIO CAPITAL L.P.
         
By: /s/ Shaye Hirsch                          
 
Dated: May 27, 2008
Name: Shaye Hirsch
   
Title: Manager of General Manager
   


:  
- 5 -

--------------------------------------------------------------------------------



SCHEDULE I


Name of Purchaser
Purchase Price
Amount
of Debenture
DKR Soundshore Oasis Holding Fund Ltd.
$55,785
$60,636
Alpha Capital Anstalt
6,198
6,737
Gemini Master Fund, Ltd.
6,198
6,737
Whalehaven Capital Fund Limited
3,719
4,042
CMS Capital
1,860
2,022
Brio Capital L.P.
              1,240
           1,348
    TOTAL
$75,000
$81,522

 


- 6 -

--------------------------------------------------------------------------------

